Case 1:19-cv-12560-TLL-PTM ECF No. 44 filed 05/15/20                     PageID.238       Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION



PATRICK JOSEPH GROULX,

                       Plaintiff,                              Case No. 19-12560

v.                                                             Honorable Thomas L. Ludington
                                                               Magistrate Judge Patricia T. Morris
CROP PRODUCTION SERVICES,

                  Defendant.
__________________________________________/


         ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

       On July 28, 2019, Plaintiff filed a complaint in Bay Count Circuit Court which was

removed on August 30, 2019. ECF No. 1. Plaintiff “alleges that on May 19, 2018, he was on his

property and was injured when he was allegedly sprayed with an herbicide that caused serious

medical injuries and injury to his property.” Id. at PageID.2. On September 5, 2019, all pretrial

matters in the case were referred to Magistrate Judge Morris. ECF No. 5.

       Judge Morris filed two report and recommendations in response to motions filed by

Plaintiff and Defendants. ECF Nos. 24, 36. Both report and recommendations were adopted on

April 24, 2020. ECF Nos. 38, 39. On May 13, 2020 Plaintiff filed a motion for reconsideration.

ECF No. 43.

       Pursuant to Eastern District of Michigan Local Rule 7.1(h), a party can file a motion for

reconsideration of a previous order within fourteen days. A motion for reconsideration will be

granted if the moving party shows: “(1) a palpable defect, (2) the defect misled the court and the

parties, and (3) that correcting the defect will result in a different disposition of the case.” Mich.
Case 1:19-cv-12560-TLL-PTM ECF No. 44 filed 05/15/20                      PageID.239       Page 2 of 3



Dept. of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34 (E.D. Mich. 2002) (quoting E.D.

Mich. LR 7.1(g)(3)). A “palpable defect” is “obvious, clear, unmistakable, manifest, or plain.”

Id. at 734 (citing Marketing Displays, Inc. v. Traffix Devices, Inc., 971 F. Supp. 2d 262, 278

(E.D. Mich. 1997)). “[T]he Court will not grant motions for rehearing or reconsideration that

merely present the same issues ruled upon by the Court, either expressly or by reasonable

implication.” E.D. Mich. L.R. 7.1(h)(3). See also Bowens v. Terris, 2015 WL 3441531, at *1

(E.D. Mich. May 28, 2015).

        Plaintiff was warned in this Court’s previous order adopting Judge Morris’ first report and

recommendation that while he is a pro se plaintiff, he is an e-filer and failing to meet future

deadlines “may result in motions or responses not being considered.” ECF No. 38 at PageID.220.

This Court adopted Judge Morris’ report and recommendations on April 24, 2020. Plaintiff’s

motion for reconsideration was not filed until May 13, 2020, five days after the fourteen-day

deadline passed. Therefore, Plaintiff’s motion is untimely and will be denied. In addition to being

untimely, Plaintiff failed to identify a palpable error in their Court’s previous orders. Plaintiff cites

to Michigan Administrative Code Rule 285.637.10 regarding pesticide drift and “requests the

COURT to review 285.637.10 of the Michigan Administrative Code and reconsider with

compassion by reinstating COUNT-I of Plaintiff’s Complaint.” ECF No. 43 at PageID.236.

Plaintiff provides no explanation for why this rule citation should create a different outcome and

should result in Count 1 being reinstated. As such, Plaintiff fails to identify a palpable error in this

Court’s previous decision.

        On May 12, 2020, this Court returned, by a second order of reference, all pretrial matters

to Magistrate Judge Morris. ECF No. 42. The case is now ready to proceed to discovery and motion

practice under a case management and scheduling order issued by the Magistrate Judge.



                                                  -2-
Case 1:19-cv-12560-TLL-PTM ECF No. 44 filed 05/15/20            PageID.240      Page 3 of 3



      Accordingly, it is ORDERED that Plaintiff’s Motion for Reconsideration, ECF No. 43, is

DENIED.



Dated: May 15, 2020                                     s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge




                                           -3-
